Exhibit 10.2

 

COLEY PHARMACEUTICAL GROUP, INC.

And

DYNAVAX TECHNOLOGIES CORPORATION

LICENSE AGREEMENT

_________________________________________________

 

 

Dated June 26, 2007

 

 

 

--------------------------------------------------------------------------------

 

LICENSE AGREEMENT

This LICENSE AGREEMENT (this “Agreement”), effective as of June 26, 2007 (the
“Effective Date”), is between Coley Pharmaceutical Group, Inc., a Delaware
corporation located at 93 Worcester Street, Suite 101, Wellesley, Massachusetts
02481 USA, and its Affiliates (collectively, “Coley”), and Dynavax Technologies
Corporation, a Delaware corporation having a principal place of business at 2929
Seventh Street, Suite 100, Berkeley, California 94710 USA and its Affiliates
(“Licensee”) (each, a “Party” and collectively, the “Parties”).

RECITALS

WHEREAS, Coley is the owner or licensee of certain rights, title, and interests
in proprietary technologies involving immunomodulatory oligonucleotides; and

WHEREAS, Licensee has developed and/or is developing or evaluating a vaccine
containing an HBsAg Antigen (as hereinafter defined) for the prevention of
infection by Hepatitis B Virus in humans; and

WHEREAS, Licensee desires to obtain a license under the Patents (as hereinafter
defined) in the Field (as hereinafter defined) and in the Territory (as
hereinafter defined), and Coley desires to grant Licensee such rights and
license; and

NOW, THEREFORE, in consideration of the premises and covenants contained herein
and other good and valuable consideration, the adequacy of which is hereby
acknowledged, and intending to be legally bound, the Parties hereby agree as
follows:

 

1.DEFINITIONS.

1.1General.  

Unless otherwise specified, references in this Agreement to any section are
references to such section of this Agreement and, unless otherwise specified,
references in any section or definition to any clause are references to such
clause of such section or definition.  Terms which are defined in this Agreement
shall apply equally to the singular and plural forms of the terms
defined.  Whenever the context may permit or require, any pronoun shall include
the corresponding masculine, feminine and neuter forms.  The term “including”
means including, without limiting the generality of any description proceeding
such term.  Each reference herein to any Person shall include a reference to
such Person’s permitted successors and assigns.  Unless otherwise specified,
references to any agreement, instrument or other document in this Agreement
refer to such agreement, instrument or other document as originally executed or,
if subsequently varied, replaced or supplemented from time to time, as so
varied, replaced or supplemented and in effect at the relevant time of reference
thereto.  References to “dollars” or “$” are to United States dollars.

 

 

1

 

--------------------------------------------------------------------------------

 

1.2Defined Terms.  

As used in this Agreement, the following terms shall have the following
respective meanings:

(a)“Affiliate” shall mean any individual or entity directly or indirectly
controlling, controlled by or under common control with a Party to this
Agreement.  For purposes of this definition, the term “control” means (i) direct
or indirect ownership of more than fifty percent (50%) of the voting interest in
the entity in question, or more than fifty percent (50%) interest in the income
of the entity in question; provided, however, that if local law requires a
minimum percentage of local ownership, in addition to the foregoing clause,
control will also be established by direct or indirect beneficial ownership of
one hundred percent (100%) of the maximum ownership percentage that may, under
such local law, be owned by foreign interests; or (ii) possession, directly or
indirectly, of the power to direct or cause the direction of management or
policies of the entity in question (whether through ownership of securities or
other ownership interests, by contract or otherwise).  

(b)“Agreement” shall have the meaning set forth in the first paragraph of this
Agreement.

(c)“Antigen” shall mean the recombinant Hepatitis B surface antigen.

(d) “Business Day” shall mean a day other than a Saturday or Sunday on which
banking institutions in New York, New York are open for business.

(e) “Claim” shall mean any claim, demand, action or other proceedings (including
for personal injury, death or disability) by a Third Party.

(f) “Coley” shall have the meaning set forth in the first paragraph of this
Agreement.

(g)“Coley Indemnified Party” shall have the meaning set forth in Section 10.1.

(h)“Commercially Reasonable Efforts” shall have the meaning set forth in
Section 4.1.

(i) “Compound” shall mean an immunomodulatory oligonucleotide identified by
Licensee as ISS 1018, having a phosphorothioate backbone and the nucleotide base
sequence 5’TGACTGTGAACGTTCGAGATGA3’.

(j)“Confidential Information” shall mean any confidential and proprietary
scientific, technical, commercial, marketing or other business information or
Data furnished, directly or indirectly (including in connection with

 

2

 

--------------------------------------------------------------------------------

 

meetings with Regulatory Authorities or Third Parties), and whether in writing,
orally or otherwise, by one Party or one of its Affiliates (the “Disclosing
Party”) to the other Party or one of its Affiliates (the “Receiving Party”)
pursuant to or in connection with this Agreement (including the negotiation of
this Agreement) or the activities or transactions contemplated hereby or
thereby.  

(k)“Data” shall mean all data and other information included or referenced in a
Submission.

(l)“Delivery Method” for the Licensed Product shall mean intramuscular or
subcutaneous delivery.  

(m)“Develop” shall mean to engage in Development.

(n)“Development” shall mean all activities related to research, preclinical and
other non-clinical testing, test method development, process development,
Manufacturing scale-up, qualification and validation, quality assurance/quality
control and clinical trials, including Manufacturing in support thereof,
statistical analysis and report writing, the preparation and submission of any
application for Regulatory Approval, regulatory affairs with respect to the
foregoing and all other activities necessary or reasonably useful or otherwise
requested or required by a Regulatory Authority as a condition or in support of
obtaining or maintaining a Regulatory Approval.

(o) “Disclosing Party” shall have the meaning set forth in Section 1.2(j).

(p) “Effective Date” shall have the meaning set forth in the first paragraph of
this Agreement.

(q)“EU Major Market Country” shall mean France, Germany, Italy, Spain and the
United Kingdom.

(r) “Exploit” and cognates thereof shall mean to make, have made, import, use,
sell, or offer for sale, including to Develop, register, modify, enhance,
improve, Manufacture, have Manufactured, store, formulate, export, transport,
distribute, promote, market, or otherwise dispose of.

(s)“FDA” shall mean the United States Food and Drug Administration or any
successor entity.

(t)“Field” shall mean the use of the Licensed Product for the prevention of
infection by Hepatitis B Virus in humans.  The Field specifically excludes any
product for the prevention of disease, indications or disorders other than
Hepatitis B Virus in humans and any product for the treatment of any disease,
indications or disorders.

 

3

 

--------------------------------------------------------------------------------

 

(u) “First Commercial Sale” shall mean, with respect to the Licensed Product and
a particular country in the Territory, the first transaction by Licensee or a
Sublicensee that transfers to an arm’s-length Third Party purchaser, for value,
title and right of physical possession of the Licensed Product for use in the
Field in the country (other than named patient sales).   Notwithstanding the
provisions of the preceding sentence, transfer of possession and title to an
Affiliate shall not constitute a First Commercial Sale unless the Affiliate is
an end user of the Licensed Product.  

(v)“Indemnitee” shall have the meaning set forth in Section 10.3.

(w)“Indemnitor” shall have the meaning set forth in Section 10.3.

(x)“Iowa Agreement” shall mean that certain License Agreement by and between CpG
ImmunoPharmaceuticals, Inc. (the predecessor corporation to Coley) and UIRF,
dated March 31, 1997, as amended March 7, 2001, as it exists on the Effective
Date.  A redacted copy of the Iowa Agreement is attached hereto as Exhibit B.

(y)“Large Pharmaceutical Company” shall mean any pharmaceutical or biotechnology
company that has at least two billion dollars ($2,000,000,000) in aggregate
annual pharmaceutical net sales for its most recently-completed fiscal year
(consisting of 12 consecutive months) based on data provided by IMS
International, or if such data is not available, such other reliable data as
determined by Licensee and agreed to in writing by Coley, such agreement not to
be unreasonably withheld.

(z) “Liability” shall have the meaning set forth in Section 10.1.

(aa) “Licensed Product” shall mean a prophylactic vaccine containing the
Compound co-formulated with the Antigen for delivery by the Delivery Method. No
Licensed Product(s) may be developed for the prevention, treatment or control of
any cancer nor may any clinical trial be conducted with clinical endpoints of
prevention, treatment or control of any cancer.  

(bb) “Licensee” shall have the meaning set forth in the first paragraph of this
Agreement.

(cc)“Licensee Indemnified Party” shall have the meaning set forth in
Section 10.2.

(dd) “Manufacture” and “Manufacturing” shall mean, with respect to a product or
compound, the manufacturing, processing, formulating, packaging, labeling,
holding and quality control testing of such product or compound.

 

4

 

--------------------------------------------------------------------------------

 

(ee) “Net Sales” shall mean the gross amount invoiced by Licensee and its
Affiliates and its Sublicensees for sales of the Licensed Product for end use or
consumption to Third Parties that are not Affiliates or Sublicensees of the
selling party (unless such purchasing Affiliate or Sublicensee is the end user
of the Licensed Product, in which case the amount billed therefore shall be
deemed to be the same amount that would be billed to a Third Party end user in
an arms-length transaction) in the Territory, less the total of the following
deductions to the extent they are included in the gross invoiced sale price of
the Licensed Product or otherwise directly  paid or incurred by Licensee or its
Affiliates or its Sublicensees with respect to the sale of the Licensed Product:

(i)trade, cash, and/or quantity discounts not already reflected in the amount
invoiced;

(ii)excise, sales and other consumption taxes and customs duties to the extent
included in the invoice price;

(iii)freight, insurance and other transportation charges to the extent included
in the invoice price;

(iv)amounts repaid or credited by reason of rejections and defects;

(v)returns or retroactive price reductions;

(vi)payments and rebates directly related to the sale of the Licensed Product,
and

any other specifically identifiable amounts included in gross amounts invoiced
for the Licensed Product, to the extent such amounts are customary exclusions
from net sales calculations in the vaccines industry for reasons substantially
equivalent to those listed above and are reasonable in amount relative to
similar deductions taken by Licensee or its Affiliates or Sublicensees in
calculating net sales of its other products. Any such exclusions shall be
negotiated in good faith between the Parties and, if they are unable to agree,
resolved in accordance with the dispute resolution mechanism in Section 11.3, as
determined in accordance with Licensee’s accounting methods (which are in
accordance with its or its Sublicensee’s accounting standards as generally and
consistently applied).  

In the case of any sale or other disposal for value, such as barter or
counter-trade, of the Licensed Product or part thereof, other than in an arm’s
length transaction exclusively for money, Net Sales shall be calculated as above
on the fair market value of the consideration received by Licensee or its
Affiliates or Sublicensees.

(ff) “OHRI Agreement” shall mean the License Agreement, effective as of
September 1, 1998 between The Ottawa Health Research Institute at the Ottawa
Hospital (successor in interest to The Loeb Health Research Institute at Ottawa
Hospital) (“OHRI”) and Coley Pharmaceutical Group, Inc. (formerly known as CpG
ImmunoPharmaceuticals, Inc.), as amended on September 25, 2001.  A redacted copy
of the OHRI Agreement is attached hereto as Exhibit C.

 

5

 

--------------------------------------------------------------------------------

 

(gg) “Party” and “Parties” shall have the meaning set forth in the first
paragraph of this Agreement.

(hh) “Patents” shall mean the patents and patent applications listed on Exhibit
A including (a) utility models, petty patents, design patents and certificates
of invention, (b) any substitutions, divisions, continuations,
continuations-in-part, reissues, renewals, registrations, confirmations,
re-examinations, extensions, supplementary protection certificates and the like,
and any provisional applications, of any such patent or patent application, and
(c) any unissued or ungranted foreign or international equivalent of any of the
foregoing.

(ii) “Permitted Assignment” shall have the meaning set forth in Section 11.1;

(jj) “Person” shall mean an individual, sole proprietorship, partnership,
limited partnership, limited liability partnership, corporation, limited
liability company, business trust, joint stock company, trust, unincorporated
association, joint venture, or similar entity or organization, including a
government or political subdivision, department or agency of a government, or an
academic or research institution.

(kk)           “Receiving Party” shall have the meaning set forth in
Section 1.2(j).

(ll)“Regulatory Approval” shall mean the marketing authorization (including
pricing approval or reimbursement approval, if applicable to the sale) of the
Licensed Product in a country in the Territory, in each case by the appropriate
Regulatory Authority.

(mm) “Regulatory Authority” shall mean, with respect to each country in the
Territory, the government agency or health authority that regulates and is
responsible for granting approvals for the Manufacture, marketing and/or sale of
pharmaceutical products in such country.

(nn)“Regulatory Milestone” shall have the meaning set forth in Section 3.2.

(oo)“Regulatory Milestone Payment” shall have the meaning set forth in
Section 3.2.

(pp)“Royalty Payments” has the meaning set forth in Section 3.3(a).

(qq) “Royalty Period” shall mean the initial partial Royalty Quarter commencing
on the date of the First Commercial Sale in any country in the Territory and
every complete or partial Royalty Quarter thereafter with respect to which
Licensee has the obligation to make Royalty Payments under Section 3.

 

6

 

--------------------------------------------------------------------------------

 

(rr)“Royalty Report” shall have the meaning set forth in Section 3.3(b).

(ss) “Royalty Quarter” shall mean the respective periods of three (3)
consecutive calendar months ending on March 31, June 30, September 30 and
December 31.

(tt)“Royalty Year” shall mean each successive period of twelve (12) months
commencing on January 1 and ending on December 31.

(uu) “Submission” shall mean an application to obtain Regulatory Approval by a
Regulatory Authority.

(vv) “Sublicensee” shall mean a Third Party who has been granted the right by
Licensee strictly for the purpose of commercializing the Licensed Product.

(ww)“Term” shall have the meaning set forth in Section 6.1.

(xx)“Territory” shall mean all the countries of the world.

(yy)“Third Party” shall mean any Person other than Coley or Licensee.  

(zz)“Third Party Claim” shall mean all claims of any Third Party that are
subject to indemnification as provided for in Sections 10.1 or 10.2.

(aaa)“UIRF” shall mean the University of Iowa Research Foundation.

(bbb)“Valid Claim” shall mean any claim from an issued and unexpired Patent that
(a) has not been revoked or held unenforceable or invalid by a decision of a
court or other governmental agency of competent jurisdiction from which no
appeal can be taken or has been taken within the time allowed for appeal,
(b)  has not been abandoned, disclaimed, denied or admitted to be invalid or
unenforceable through reissue or disclaimer or otherwise, and (c) provides
exclusionary and enforceable rights with respect to the claimed subject
matter.  

(ccc)“Withholding Taxes” shall have the meaning set forth in Section 3.1(a).

2.LICENSE GRANT.

2.1Non-Exclusive License Grant to Licensee.  

Subject to the terms of this Agreement, Coley shall grant, and hereby grants, to
Licensee and Licensee hereby accepts, a non-exclusive, royalty-bearing license,
with the right to grant sublicenses as defined in Section 2.2, below, under the
Patents, including the patents listed in

 

7

 

--------------------------------------------------------------------------------

 

Exhibit A which are subject to the terms of the OHRI Agreement and the UIRF
Agreement (i) to Exploit the Licensed Product in the Field in the Territory and
(ii) to Manufacture or have Manufactured the Compound in connection with such
Exploitation of the Licensed Product.  

2.2Right to Grant Sublicenses.

(a) Sublicensees.

Licensee shall have the right to grant sublicenses to Sublicensees solely to
Exploit the Licensed Product on behalf of Licensee provided that: (i) it shall
be a condition of any such sublicense that the Sublicensee agrees to be bound by
all of the applicable obligations set forth in this Agreement; (ii) if Licensee
grants such sublicense, Licensee shall be deemed to have guaranteed that such
Sublicensee shall fulfill all of Licensee’s obligations under this Agreement
applicable to the subject matter of such sublicense; and (iii) such sublicense
shall not reduce or delay payments otherwise due and owing to Coley by Licensee
under this Agreement

(b) Large Pharmaceutical Company.

Licensee shall have the right to grant one sublicense of  all of the provisions
of this Agreement to a Large Pharmaceutical Company provided that: (i) it shall
be a condition of the sublicense that the Large Pharmaceutical Company agrees to
be bound by all of the applicable obligations set forth in this Agreement; (ii)
if Licensee grants such sublicense, Licensee shall be deemed to have guaranteed
that such Large Pharmaceutical Company shall fulfill all of Licensee’s
obligations under this Agreement applicable to the subject matter of such
sublicense; and (iii) the sublicense shall not reduce or delay payments
otherwise due and owing to Coley by Licensee under this Agreement.  

Any sublicense agreement with a Large Pharmaceutical Company shall provide in
the event of an early termination of this Agreement (other than a termination
for convenience by Licensee pursuant to Section 6.2 (a) or by Coley pursuant to
Section 6.2 (b) (ii)) for the termination of the sublicense and the conversion
of the sublicense to a license directly between Coley and the Large
Pharmaceutical Company on substantially the same terms as this Agreement.  
Further, if Licensee has agreed to grant a sublicense to a Large Pharmaceutical
Company and the Large Pharmaceutical Company has already negotiated a license to
Exploit Coley’s Patents for use as vaccine adjuvants (a “Prior VaxImmune
Agreement”), Coley agrees to consider and to negotiate in good faith with the
Large Pharmaceutical Company to incorporate one or more of the non-financial
provisions of the Prior VaxImmune Agreement into an amendment of this Agreement
which would authorize the incorporation of the new, non-financial provisions to
Exploit the Licensed Product in the Field in the Territory and to Manufacture or
have Manufactured the Compound in connection with such Exploitation of the
Licensed Product.  For the avoidance of doubt, any such amendment shall not
alter the financial, Field, Compound or Licensed Product provisions in this
Agreement.

2.3Limitations.  

Except as specifically provided in Section 2.1 (including the right to grant
sublicenses pursuant to Section 2.2), Licensee shall have no rights to use the
Patents for any other purpose. Licensee acknowledges and agrees that Coley’s
right to terminate the Agreement in the event that

 

8

 

--------------------------------------------------------------------------------

 

Licensee takes any of the actions described in Section 6.2 (c) was expressly
bargained for and agreed to by the parties and is a necessary condition for
obtaining and maintaining the licenses provided in this Section 2. No other
rights, express or implied, are granted to Licensee pursuant to this Agreement
except as expressly granted herein.

2.4Option.

Effective upon written notice to Coley, Licensee may remove from this Agreement
any Patents that issue or are granted after the Effective Date.

3.PAYMENTS AND ROYALTIES.

3.1Up-Front Payment.  

In partial consideration of (i) Coley’s investment in the Patents and (ii) the
license granted to Licensee pursuant to Section 2.1, Licensee shall make a
non-refundable, non-creditable up-front license fee payment of Five Million
Dollars ($5,000,000.00).  Such up-front license fee shall be payable by Licensee
within two business days of the execution of this Agreement by both Parties.

3.2Regulatory Milestone Payments.  

At any point in time when a Regulatory Milestone (as defined below) is achieved
for the Licensed Product by either Licensee, its Affiliates or Sublicensees,
Licensee shall promptly notify Coley of the achievement of said Regulatory
Milestone and shall pay Coley the amount corresponding to the Regulatory
Milestone achieved hereunder (the “Regulatory Milestones”) set forth below
(each, a “Regulatory Milestone Payment”).  Each Regulatory Milestone Payment
shall be immediately due and payable by Licensee. Each Regulatory Milestone
Payment shall be payable only once.

Regulatory Milestone Payments

Regulatory Milestone Payment

US FDA Regulatory Approval

$2,500,000.00

First EU Major Market Country Regulatory Approval

$2,500,000.00

 

3.3Royalty Payments.

(a)Royalty Payments Due.  Licensee and its Sublicensees shall pay to Coley
royalty payments on the Net Sales of the Licensed Product in the amounts set
forth below (“Royalty Payments”):

(i)With respect to Net Sales of the Licensed Product during the period in which
the Licensed Product is covered by a Valid Claim, Licensee shall pay Coley a
royalty of three percent (3.0%) of such Net Sales.

 

9

 

--------------------------------------------------------------------------------

 

Royalty Payments shall be due for sale of the Licensed Product under this
Section 3.3(a) if there is a Valid Claim in either the country in which the
Licensed Product is sold or in the country in which the Licensed Product is
Manufactured.  In any event, only one (1) Royalty Payment shall be due under
this Section 3.3(a) for the Licensed Product sold even if more than one Valid
Claim covers the Licensed Product.  Royalty Payments shall not be subject to any
offsets or credits for royalties or payments made to Third Parties by Licensee
for Third Parties’ technologies which are utilized or incorporated into or
otherwise required to be paid regarding the Licensed Product. Coley shall be
solely responsible for any payments owed to UIRF and OHRI due to the rights
granted to Licensee pursuant to Section 2.1.

(b)Tender of Royalty Payments and Royalty Reports.  Within sixty (60) days after
the conclusion of each Royalty Quarter, Licensee shall tender payment of any
Royalty Payments due under this Agreement and shall concurrently deliver to
Coley a report on the Net Sales activity of Licensee during such Royalty Quarter
(the “Royalty Report”).  If no Royalty Payment is due, the Royalty Report shall
so state.  All such Royalty Reports shall be considered Confidential Information
of Licensee under this Agreement.  Royalty Reports shall contain at least the
following information:

(i)Net Sales of the Licensed Product sold by Licensee and Sublicensee(s) on a
country-by-country basis (including number of units sold during the applicable
Royalty Quarter); and

(ii)total Royalty Payments due with respect to Net Sales of the Licensed Product
sold by Licensee and Sublicensee(s) in each country.

(c)Period During Which Royalties Are Payable.  Royalty Payment obligations under
this Section 3.3 shall become effective on a country-by-country basis upon the
First Commercial Sale of the Licensed Product and continue thereafter until
there are no Valid Claims covering the Licensed Product in such country.  Upon
expiration of the period during which Licensee or Sublicensee is obligated to
make Royalty Payments with respect to the Licensed Product, on a
country-by-country basis, the rights granted to Licensee pursuant to Section 2.1
with respect to the Licensed Product shall become perpetual, irrevocable, fully
paid-up and royalty-free.  

3.4Withholding; Payments.

(a)Any payments made by Licensee or Sublicensee to Coley under this Agreement
shall be reduced by the amount that Licensee or Sublicensee is required to
withhold pursuant to any applicable tax law (“Withholding Taxes”).  Licensee
shall submit reasonable proof of payment of the Withholding Taxes to Coley
within a reasonable period of time after such Withholding Taxes are remitted to
the proper taxing authority.

(b)Any payments due under this Section 3 shall be made in dollars, using a
mutually acceptable method of payment.  With respect to sales of

 

10

 

--------------------------------------------------------------------------------

 

the Licensed Product invoiced in a currency other than dollars, the Net Sales
and amounts due to Coley hereunder shall be expressed in the domestic currency
of the Person making the sale, together with the dollar equivalent of the amount
payable to Coley   For each Royalty Quarter and each currency, such dollar
equivalent shall be calculated using an exchange rate equal to the arithmetic
average of the daily exchange rates for such Royalty Quarter listed in The Wall
Street Journal, Eastern United States Edition, or, if not so available, as
otherwise agreed by the Parties.

(c)Payments shall be made via wire transfer to:

Bank of America

100 Federal St.

Boston, MA 02110 

Beneficiary: Coley Pharmaceutical Group, Inc.

Account #[ ]

ABA [ ]

 

3.5Late Payments.  

Any payments due under this Section 3 that are not made on or before the date
specified under the terms of this Agreement shall bear interest, to the extent
permitted by law, at a rate equal at all times to the prime rate of interest
announced publicly from time to time by Citibank, N.A., plus two percent (2%),
but in no case higher than the maximum rate permitted by applicable law, for the
number of days delinquent.

3.6Audit of Records.

(a)Records.  Licensee and Sublicensees shall keep and maintain records of sales,
importations, and other dispositions of the Licensed Product.  The records
required by this Section 3.6 shall be maintained and available for inspection
for a period of five (5) years following the Royalty Year to which they
pertain.  

(b)Audit.  Coley shall have the right, at Coley’s expense, to examine, through
an independent certified public accounting firm reasonably acceptable to
Licensee, those records of Licensee and Sublicensee as may be reasonably
necessary to confirm the accuracy of the Royalty Reports.  Any such examination
shall be made only upon not less than ten (10) business day’s prior written
notice to Licensee or Sublicensee, as the case may be, during regular business
hours, and within three (3) years after the end of Royalty Period; provided,
however, that such examination shall not take place more often than once per
Royalty Year and shall not cover such records for more than the preceding three
(3) Royalty Years.  Such accounting firm shall disclose to Coley only the final
audited Royalty Payment amounts to be paid by Licensee or Sublicensee.  Upon the
completion of an audit hereunder for any Royalty Year, the calculation of
amounts payable with respect to such year shall be binding and conclusive upon
Coley, and

 

11

 

--------------------------------------------------------------------------------

 

Licensee and its Sublicensees shall be released from any liability or
accountability with respect to amounts payable for such year.

(c)Audit Costs.  In the event that any such inspection shows an underreporting
or an underpayment in excess of five percent (5%) for any Royalty Year, then (i)
Licensee or Sublicensee, as the case may be, shall pay the reasonable costs of
such examination charged by such accounting firm and in any event shall pay any
additional sum, including interest charges as provided in Section 3.5 on any
such additional sum shown to be due to Coley and (ii) such audit will not count
against the one audit per Calendar Year limit set forth in Section 3.6 (b)
above.

4.DEVELOPMENT; DILIGENCE OBLIGATIONS.

4.1Diligence Generally.  Licensee shall use commercially reasonable efforts
consistent with the efforts and resources normally used for a product of its own
discovery of similar market potential at a similar stage in its product life,
taking into account the competitiveness of the market place, the proprietary
position of the product, the regulatory structure involved, the profitability of
the applicable products and other relevant factors (“Commercially Reasonable
Efforts”), (a) to pursue the Exploitation of the Licensed Product in the U.S.
and in one or more EU Major Market Countries and (b) to undertake investigations
and actions required to obtain appropriate Regulatory Approval therefor. The
Parties agree that the diligence obligations set forth in this Section 4.1 shall
not be applicable to any sublicense granted by Licensee to a Large
Pharmaceutical Company pursuant to Section 2.2 (b) and the Parties further agree
that Licensee’s due diligence obligations shall be deemed to have been met
during the term of the sublicense to the Large Pharmaceutical Company.

 

5.SUPPLY OF MATERIALS; MARKING.

5.1Manufacture of Compound and Manufacturing Information.

(a)Supply of Compound.  Coley shall not be obligated to supply any quantities of
the Compound to Licensee or Sublicensee(s).

(b)Licensee agrees that, to the extent required by the Iowa Agreement and
applicable law, the Licensed Product produced for sale in the United States and
embraced by a Valid Claim under a Patent Right listed on Exhibit A with UIRF
identified as an Assignee will be Manufactured substantially in the United
States, unless any waiver of such requirement is obtained.  

(c)Manufacturing Information.   In the event that Licensee or Sublicensee(s)
Manufacture(s) or has a Third Party Manufacture Compound and uses information
and/or intellectual property rights which result in a Regulatory Authority
mandating changes to specifications for any immunomodulatory oligonucleotide
and, as a result, Coley is unable to obtain or Manufacture reasonable quantities
of other immunomodulatory oligonucleotides and/or other immunomodulatory
oligonucleotides in

 

12

 

--------------------------------------------------------------------------------

 

compliance with the mandate by such Regulatory Authority with respect to such
materials, Licensee or Sublicensee(s), as the case may be, shall use
commercially reasonable efforts to provide Coley and its licensees with a
license on commercially reasonable terms to the necessary information and/or
intellectual property rights to Manufacture the Compound and/or other
immunomodulatory oligonucleotides in compliance with such specifications for any
immunomodulatory oligonucleotide or the applicable mandate. In the event that
Coley or Sublicensee(s) Manufacture(s) or has a Third Party Manufacture Compound
and uses information and/or intellectual property rights which result in a
Regulatory Authority mandating changes to specifications for the Compound and,
as a result, Licensee or its Sublicensee(s) is unable to obtain or Manufacture
reasonable quantities of the Compound in compliance with the mandate by such
Regulatory Authority with respect to such materials, Coley shall use
commercially reasonable efforts to provide Licensees and its sublicensees with a
license on commercially reasonable terms to the necessary information and/or
intellectual property rights to Manufacture the Compound in compliance with such
specifications for the Compound or the applicable mandate.  

5.2Marking.  

Licensee shall comply with the requirements as to the marking of the Licensed
Product set forth in Article 7 of the Iowa Agreement.




 

13

 

--------------------------------------------------------------------------------

 

6.TERM AND TERMINATION.

6.1Term.  

The term of this Agreement shall begin on the Effective Date and, unless earlier
terminated pursuant to this Section 6, continue on a country-by country basis
until the expiration or termination of the last Valid Claim with respect to such
country (the “Term”).

6.2Termination.

(a)Termination by Either Party; Termination by Licensee.  Upon a material breach
of this Agreement by either Party, the non-breaching Party may provide written
notice to the breaching Party specifying the material breach.  If the breaching
Party fails to cure the material breach during a ninety (90) day period (or in
the case of a material breach of Section 4.1, a one hundred eighty day (180)
period) following the date on which the notice of breach is provided then the
non-breaching Party shall have the right to terminate this Agreement.  If such
breach is not reasonably cured within such ninety (90) days but (1) the
breaching Party is making a bona fide effort to cure any such breach, such
termination shall be delayed in order to permit the breaching Party a reasonable
period of time to remedy the breach, or (2) if the breaching Party initiates a
dispute resolution proceeding pursuant to Section 11.3 with respect to such
breach prior to the expiration of such ninety (90) day period, then such
termination shall not become effective until fifteen (15) days following the
final conclusion of the dispute resolution proceeding if termination is
permitted by such resolution.  Licensee shall have the right to terminate this
Agreement for convenience upon thirty (30) days prior written notice to Coley.

(b)Termination by Coley.

(i)Coley shall have the right upon written notice to Licensee to terminate this
Agreement for non-payment of any amount due hereunder from Licensee to Coley if
such non-payment shall continue uncured for a period ending (1) thirty (30) days
following notice of such non-payment given by Coley to Licensee or, (2) if
Licensee initiates a dispute resolution proceeding pursuant to Section 11.3 with
respect to such payment prior to the expiration of such thirty (30) day period,
then fifteen (15) days following the final conclusion of the dispute resolution
proceeding if termination is permitted by such resolution.

(ii)Coley may terminate this Agreement in the event that Licensee or its
Affiliates take any action, direct or indirect: (a) to challenge the validity,
scope, or enforceability of the Patents licensed to Licensee hereunder; or (b)
to oppose, object to, provoke an interference toward or initiate or support any
re-examination proceedings challenging the Patents; provided that it shall not
be grounds for terminating this Agreement if Licensee challenges the validity,
scope, or enforceability of the Patents licensed to Licensee hereunder in
defense of an action for infringement of the Patents brought by Coley arising
from Licensee’s activities outside of the scope of this Agreement.  

(c)Termination for Insolvency.

(i)To the extent permitted by law, upon the filing or institution of bankruptcy,
reorganization, liquidation or receivership proceedings, or upon an assignment
of a

 

14

 

--------------------------------------------------------------------------------

 

substantial portion of the assets for the benefit of creditors (a “Bankruptcy
Event”) by either Party, Coley, in the case of a Bankruptcy Event by Licensee,
or Licensee, in the case of a Bankruptcy Event by Coley, may terminate this
Agreement; provided, however, that, in the case of any involuntary bankruptcy
proceeding, such right to terminate shall only become effective if the subject
Party consents to the involuntary bankruptcy or such proceeding is not dismissed
within ninety (90) days after the filing thereof.

(ii)This Section 6.2(c) is without prejudice to any rights the non-Affected
Party may have arising under any bankruptcy, reorganization, insolvency or
similar laws, and Licensee expressly reserves the right to maintain its license
in effect pursuant to Section 11.17 with respect to a Bankruptcy Event involving
Coley.

(d)No Limitation on Other Rights.  Nothing in this Agreement shall be construed
to limit the rights of Licensee, upon a material breach by Coley, to maintain
its license in full force and effect and pursue any remedies otherwise available
at law or equity.

6.3Effects of Expiration or Termination.

(a)Surviving Provisions.  The provisions of Sections 3 (with respect to payment
obligations accruing prior to the date of expiration or termination), 6, 7, 8,
9, 10, and 11 shall survive expiration or termination of this Agreement for any
reason.  

(b)Licensee Rights.  Subject to the provisions of Section 6.3(a), (i) upon
expiration of the Term, the rights granted to Licensee pursuant to Section 2.1
shall become perpetual, irrevocable, fully paid-up and royalty-free, and (ii)
subject to the following sentence, upon termination of this Agreement by Coley
pursuant to Section 6.2(a), 6.2(b) or 6.2(c) , the rights granted to Licensee
pursuant to Section 2.1 shall terminate.  Upon termination of this Agreement by
Coley pursuant to Section 6.2(a), 6.2(b) or 6.2(c), (i) Licensee shall have the
right to exhaust supplies of the Licensed Product then in inventory and (ii)
Licensee shall with respect to any sales of the Licensed Product made prior to
the termination of this Agreement or pursuant to clause (i) of this sentence,
continue to provide Royalty Reports and to pay royalties on all Net Sales of the
Licensed Product as required hereunder.

(c)Obligations Survive.  Any termination of this Agreement shall be without
prejudice to the rights of either Party against the other accrued or accruing
under this Agreement prior to termination.

 

7.CONFIDENTIALITY.

7.1Nondisclosure Obligation.  

Each Party shall use the Confidential Information of the other Party only in
accordance with the activities contemplated by this Agreement and shall not
disclose to any Third Party any

 

15

 

--------------------------------------------------------------------------------

 

Confidential Information of the other Party, without the prior written consent
of the other party or as expressly provided below.  This obligation shall not
apply to Confidential Information that:

(a)is known by the Receiving Party at the time of its receipt, and not through a
prior disclosure by the Disclosing Party to the Receiving Party, as documented
by business records;

(b)at the time of disclosure or thereafter becomes published or otherwise part
of the public domain without breach of this Agreement by the Receiving Party;

(c)is subsequently disclosed to the Receiving Party by a Third Party who has the
right to make such disclosure; or

(d)is developed by the Receiving Party independently of Confidential Information
received from the Disclosing Party and such independent development can be
properly demonstrated by the Receiving Party.

7.2Permitted Disclosures.  

Notwithstanding the provisions of Section 7.1, a Receiving Party may make the
following disclosures of Confidential Information received from the Disclosing
Party:

(a)disclosures to governmental or other regulatory agencies in order to gain
approval to conduct Licensed Product trials or to market the Licensed Product,
but such disclosure may be only to the extent reasonably necessary to obtain
such authorizations upon consultation with the other Party;

(b)disclosures to agents, consultants, Affiliates and/or other Third Parties as
necessary for the research and development, Manufacturing and/or marketing of
the Licensed Product, or to complete a Permitted Assignment (as defined in
Section 11.1), (or for such Persons to determine their interest in performing
such activities or such Permitted Assignment), in accordance with this Agreement
on the condition that such Third Parties are or agree to be bound by
confidentiality obligations substantially as restrictive and long as those
contained in this Agreement; or

(c)disclosures required by law or court order, provided that notice is promptly
delivered to the Disclosing Party in order to provide it with an opportunity to
seek a protective order or other similar order with respect to such Confidential
Information and the Receiving Party thereafter discloses only the minimum
information reasonably required to be disclosed in order to comply with the
request, whether or not a protective order or other similar order is obtained by
the Disclosing Party.

7.3Partial Disclosures.  

 

16

 

--------------------------------------------------------------------------------

 

Specific aspects or details of Confidential Information shall not be deemed to
be within the public domain or in the possession of a Party merely because the
Confidential Information is embraced by more general information in the public
domain or in the possession of such Party.  Further, any combination of
Confidential Information shall not be considered in the public domain or in the
possession of a Party merely because one or more individual elements of such
Confidential Information are in the public domain or in the possession of such
Party unless every feature of the Confidential Information has been disclosed in
accordance with the provisions herein.

7.4Publicity.  

Neither Coley nor Licensee shall issue any press release or other public
disclosure relating to this Agreement except as mutually agreed.  The joint
press release announcing the execution of this Agreement shall be substantially
in the form as Exhibit D attached.  Notwithstanding any other provision
contained in this Section 7.4, either Party may make such public disclosure
relating to this Agreement as may be required by applicable law.  Prior to any
public disclosure relating to this Agreement pursuant to the preceding sentence,
the Party proposing to make such disclosure shall provide reasonable notice
thereof and the proposed contents of such disclosure to the other Party and
shall consult in good faith with the other Party regarding the timing and
contents of any such disclosure.

 

8.MAINTENANCE AND ENFORCEMENT OF PATENTS.

8.1Responsibility for Patents.  

Coley, by counsel it selects, shall have the sole right, but not the obligation,
to prepare, file, prosecute and maintain all Patents in Coley’s name and in
countries designated by Coley at the sole discretion of Coley.  

8.2Infringement by Third Parties.  

The Parties agree to provide each other written notice promptly after becoming
aware of any infringement of the Patents in the Field (irrespective of the
delivery method used for the vaccine).  Coley shall have the right, but not the
obligation, under its own control and at its own expense, to prosecute any Third
Party infringement of the Patents and/or to defend the Patents in any
declaratory judgment action brought by a Third Party which alleges invalidity,
unenforceability, or non-infringement of the Patents.  Subject to Section 8.4
below, Coley may enter into any settlement, consent judgment, or other voluntary
final disposition of any infringement or declaratory judgment action hereunder
without the prior written consent of Licensee.    

8.3Infringement Claims.  

If the Manufacture, sale or use of the Compound as used in the Licensed Product
in the Field results in any claim, suit or proceeding filed by a Third Party
alleging patent infringement by Coley or Licensee or Sublicensee, such Party
shall promptly notify the other Party in writing.  In

 

17

 

--------------------------------------------------------------------------------

 

the event that one Party is sued subject to Section 8.4, the Party subject to
such claim shall have the exclusive right to defend and control the defense of
any such claim, suit or proceeding, at its own expense, using counsel of its own
choice; provided, however, that if Coley or Licensee and Coley together are sued
with respect to the Licensed Product sold by Licensee or Sublicensee, Coley
shall have the exclusive right to take control of such defense.  Licensee shall
have the right to retain its own counsel at its sole cost and expense, and shall
have the right to consult with Coley in any proceeding under this Section
8.3.  The Party subject to the claim shall keep the other Party hereto
reasonably informed of all material developments in connection with any such
claim, suit or proceeding.  The Party not subject to the claim shall cooperate
in all reasonable respects with the Party subject to the claim in the defense of
the claim.  

8.4Settlements.  

No settlements, consent judgments, or other voluntary final dispositions of a
dispute adversely affecting the rights or obligations of a Party or Sublicensee,
including the rights or obligations of the Party under this Agreement, shall be
entered into in connection with any dispute, claim or proceeding described in
Section 8.2 or 0 without the prior written consent of the adversely affected
Party or Sublicensee, such consent not to be unreasonably withheld or
delayed.  Without limiting the foregoing, no settlements, consent judgments, or
other voluntary final dispositions of any dispute, claim or proceeding described
in Section 8.2 or 0 adversely affecting the rights or obligations of Coley under
the Patents shall be entered into without the prior written consent of Coley,
such consent not to be unreasonably withheld or delayed.  The Parties shall
comply with the provisions of Section 8.4 of the Iowa Agreement with respect to
any settlement, consent judgment, or other voluntary final disposition of any
suit relating to the subject matter of this Agreement.

8.5Recoveries and Damages.  

Any recoveries and damages received as a result of a dispute, claim or
proceeding described in Section 8.2 or 8.3 or any settlement, consent judgment,
or other voluntary final disposition thereof shall first go toward reimbursing
the Parties or Sublicensee for their respective costs and expenses of such
suit.  Thereafter, any remainder shall be retained by or paid to Licensee or
Sublicensee as lost sales or lost profits, as the case may be, and Licensee or
Sublicensee shall pay Coley the applicable royalty with respect to such amounts.

8.6Subject to Iowa Agreement.  

To the extent related to Patents under the Iowa agreement, the provisions of
this Section 8 are subject to in all respects the provisions of the Iowa
Agreement, including Article 8 thereof.  

 

9.REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PARTIES.

9.1Representations and Warranties of Each Party to the Other.  

Each Party hereby represents and warrants to the other Party hereto, effective
as of the Effective Date, that:

 

18

 

--------------------------------------------------------------------------------

 

(a)Such Party is a corporation duly organized and validly existing under the
laws of the state or other jurisdiction of its incorporation or formation;

(b)The execution and performance of this Agreement by such Party has been duly
authorized by all requisite corporate action;

(c)Such Party has the power and authority to execute and deliver this Agreement
and to perform its obligations hereunder, including the right, power and
authority to grant the licenses granted herein;

(d)The execution and performance by such Party of this Agreement and its
compliance with the terms and provisions hereof does not and will not conflict
with or result in a breach of any of the terms and provisions of or constitute a
default under (i) any loan agreement, guaranty, financing agreement, agreement
affecting the Licensed Product or the Compound, or other agreement or instrument
binding or affecting it or its property; (ii) the provisions of its charter
documents or bylaws; or (iii) any order, writ, injunction or decree of any court
or governmental authority entered against it or by which it or any of its
property is bound;

(e)The execution and performance by such Party of this Agreement and its
compliance with the terms and provisions hereof do not and will not violate any
law or regulation applicable to it; and

(f)This Agreement has been duly authorized by all necessary corporate action on
the part of such Party, has been executed and delivered by such Party and
constitutes such Party’s legal, valid and binding obligation, enforceable
against such Party in accordance with its terms subject, as to enforcement, to
bankruptcy, insolvency, reorganization and other laws of general applicability
relating to or affecting creditors’ rights and to the availability of particular
remedies under general equity principles.

9.2Covenants of Licensee.  

Licensee hereby covenants with Coley that:

(a)It will comply with all of the obligations applicable to sublicensees of
Coley under the Iowa Agreement and OHRI Agreement;

(b)Licensee will not market or actively promote the Licensed Product for
off-label use outside the Field; and

(c)   Licensee agrees not to take any further action, direct or indirect, in
connection with current patent opposition proceedings in Europe for the Patents,
shall withdraw its participation in such proceedings, and shall not initiate any
additional opposition proceedings for the Patents currently in opposition
proceedings by the European Patent Office.  Licensee agrees to take any actions

 

19

 

--------------------------------------------------------------------------------

 

reasonably requested by Coley in connection with its withdrawal from opposition
proceedings, shall not directly or indirectly oppose, object to, provoke an
interference toward or initiate or support any re-examination proceedings
challenging the Patents and agrees to withdraw any challenge to the Patents,
other than in defense of an action for infringement of the Patents.

9.3Representations, Warranties and Covenants of Coley.  

Coley hereby represents, warrants and covenants to Licensee, effective as of the
Effective Date, that:

(a)Coley owns or possesses adequate licenses or other rights to use the Patents
in the Field and to grant the rights and licenses herein; and

(b)(i)  The Patents existing as of the Effective Date are subsisting and have
not been held by a court of competent jurisdiction to be invalid or
unenforceable, in whole or in part; (ii) there are no claims, judgments or
settlements against or amounts with respect thereto owed by Coley or any of its
Affiliates relating to the Patents, (iii) except as listed in Exhibit E, no
claim or litigation has been brought or threatened by any Person alleging (A)
that any Patent is invalid or unenforceable or (B) the Patents or the
disclosing, copying, making, assigning, licensing or Exploitation of the Patents
or products embodying the Patents, including the Exploitation of the Licensed
Product, violates, infringes or otherwise conflicts with any intellectual
property or proprietary right of any Third Party; (iv) the conception,
development and reduction to practice of the Patents existing as of the
Effective Date have not constituted or involved the misappropriation of trade
secrets or other rights or property of any Person; and (v) it has not received
notice of any claim or litigation asserted or commenced against it that would
have an adverse effect on the rights granted to Licensee under this Agreement.

(c)(i) The OHRI Agreement and Iowa Agreement are in full force and effect, Coley
has the right to grant any and all sublicenses granted under this Agreement
under each of the OHRI Agreement and Iowa Agreement and (ii) Coley has not
received notice of termination and is not aware of any facts or information that
would, with the passage of time result in the termination of the OHRI Agreement
or Iowa Agreement, respectively.

(d)Except as may be listed on Exhibit A , to the best of Coley’s knowledge,
there are no patents or patent applications owned or controlled by Coley as of
the effective date of this Agreement that, but for the licenses granted in this
Agreement, would be infringed by the Exploitation of the Licensed Product by the
Licensee or its Sublicensees.  If any such patent or patent application is
identified during the Term, at Licensees option it shall be included in the
Patents licensed under this Agreement, without the payment of additional
consideration by Licensee to Coley.

 

20

 

--------------------------------------------------------------------------------

 

9.4Bayh-Dole.  

Both Parties acknowledge that the U.S. Public Health Service may have certain
rights, as provided in Bayh-Dole (Public Law 96-517 of 1980), to the Patents.

 

10.INDEMNIFICATION AND LIMITATION OF LIABILITY.

10.1Indemnification by Licensee.  

Licensee shall indemnify, defend and hold harmless Coley, and each of its
employees, officers, directors and agents (each, a “Coley Indemnified Party”),
from and against any and all liability, loss, damage, cost, and expense,
including reasonable attorneys’ fees and reasonable expenses of litigation
(collectively, a “Liability”), arising out of any Third Party Claim which the
Coley Indemnified Party may incur, suffer or be required to pay to the extent
resulting from or arising in connection with (i) the breach by Licensee of any
covenant, representation or warranty contained in this Agreement; (ii) any
negligent or wrongful act or omission of Licensee (its directors, officers, or
agents, or distributors thereof) which is the proximate cause of injury, death
or property damage to a Third Party; (iii) actual or asserted violations of any
applicable law or regulation (other than patent or other intellectual property
law or regulation) by Licensee, Sublicensees or distributors by virtue of which
the Licensed Product in the Field Manufactured, distributed or sold by Licensee,
Sublicensees or distributors shall be alleged or determined to be adulterated,
misbranded, mislabeled or otherwise not in compliance with any such applicable
law or regulation; (iv) claims for bodily injury, death, product liability,
warranty of fitness or merchantability, or property damage attributable to the
development, Manufacture, distribution, sale or use of the Licensed Product in
the Field by Licensee, Sublicensees or distributors; or (v) a recall of the
Licensed Product in the Field Manufactured, distributed or sold by Licensee,
Sublicensees or distributors ordered by a governmental agency or required by a
confirmed product failure as reasonably determined by Licensee, Sublicensees or
distributors; except to the extent that such Liability arises in connection with
or is otherwise attributable to (A) a breach by Coley of this Agreement or (B)
any manufacturing agreement into which Coley may enter pursuant to Section 5.1
or (C), in the case of clauses (ii) through (v), any negligent act or omission
or intentional misconduct on the part of Coley or any Liability for which Coley
is required to provide indemnification under Section 10.2.

10.2Indemnification by Coley.  

Coley shall indemnify, defend and hold harmless Licensee and its employees,
officers, directors and agents and its Sublicensees (each, a “Licensee
Indemnified Party”) from and against any Liability arising out of any Third
Party Claim, which Licensee Indemnified Party may incur, suffer or be required
to pay to the extent resulting from or arising in connection with (i) the breach
by Coley of any covenant, representation or warranty contained in this
Agreement; (ii) any negligent or wrongful act or omission by Coley (or any of
its licensees, licensors or their respective directors, officers, or agents, or
distributors thereof) which is the proximate cause of injury, death or property
damage to a Third Party; (iii) any Third Party Claim that the granting of the
rights and licenses herein by Coley violates any rights of any Third Party,  or
(iv) claims for

 

21

 

--------------------------------------------------------------------------------

 

bodily injury, death, product liability, warranty of fitness or merchantability,
or property damage attributable to the development, Manufacture, distribution,
sale or use of the Compound or pharmaceutical products incorporating the
Compound by Coley, any of its licensees other than Licensee or their respective
agents or distributors; except to the extent that such Liability arises in
connection with or is otherwise attributable to (A) a breach by Licensee of this
Agreement or (B), in the case of clauses (ii) through (v), any negligent act or
omission or intentional misconduct  on the part of Licensee or any Liability for
which Licensee is required to provide indemnification under Section 10.1.

10.3Indemnification Procedure.  

Any Person seeking indemnification under this Section 10 (the “Indemnitee”)
shall promptly notify the Party from whom indemnification is sought (the
“Indemnitor”) in writing of any Claim, and, subject to Section 8.3, the
Indemnitor shall have the right to participate in, and, to the extent the
Indemnitor so desires, to assume the defense thereof with counsel mutually
satisfactory (consent not to be unreasonably withheld or delayed) to the other
Party by giving written notice to the Indemnitee and the other Party within
thirty (30) days after receipt of written notice of such Claim from the
Indemnitee; provided, however, that an Indemnitee shall have the right to retain
its own counsel, with the fees and expenses to be paid (a) by the Indemnitor, if
representation of such Indemnitee by the counsel retained by the Indemnitor
would be inappropriate due to actual or potential differing interests between
the Indemnitee and any other party represented by such counsel in such
proceeding; or (b) by Indemnitee in all other cases.  In no event shall the
Indemnitor be liable for any Liabilities that result from any unreasonable delay
by the Indemnitee in providing the written notice pursuant to the first sentence
of this Section 10.3.  In the event that it is ultimately determined that the
Indemnitor is not obligated to indemnify, defend or hold harmless an Indemnitee
from and against such Claim, the Indemnitee shall reimburse the Indemnitor for
any and all costs and expenses (including attorneys’ fees and costs of suit) and
any Liabilities incurred by the Indemnitor in its defense of such Claim with
respect to the Indemnitee.  The Indemnitee and its employees and agents shall
reasonably cooperate with, and at the expense of, the Indemnitor and its legal
representatives in the investigation of any Claim covered by this Section 10.

10.4Settlements.  

Neither Party may settle a Claim without the consent of the other Party if such
settlement would (a) impose any monetary obligation on the other Party, (b)
require the other Party to submit to an injunction, or (c) otherwise limit the
other Party’s rights under this Agreement, such consent not to be unreasonably
withheld or delayed in the case of clauses (b) and (c).  Any payment made by a
Party to settle a Claim shall be, unless otherwise provided in Section 10.1
or 10.2, as the case may be, at its own cost and expense.

10.5Limitation of Liability.  

With respect to any claim by one Party against the other Party arising out of
the performance or failure of performance of the other Party under this
Agreement, the Parties expressly agree that, except for a Party’s
indemnification obligations pursuant to Section 10.1 or 10.2 with respect to
Third Party claims, the liability of such Party to the other Party for such
breach shall be limited

 

22

 

--------------------------------------------------------------------------------

 

under this Agreement or otherwise at law or equity to direct damages only and in
no event shall a Party be liable for punitive, special, incidental, multiple,
exemplary or consequential damages.

10.6Insurance.

(a)Licensee.  Prior to or immediately upon the first administration of the
Licensed Product in the Field to a human in accordance with this Agreement, and
for a period of five (5) years after the last sale of the Licensed Product in
the Field hereunder, Licensee shall obtain and/or maintain, at its expense,
product liability insurance in amounts which are reasonable and customary in the
industry for companies of comparable size and activities.  Such product
liability insurance shall insure against liability for personal injury, physical
injury, and property damage.  Licensee shall provide proof of insurance to Coley
upon request.  Licensee may satisfy this requirement by a representation that it
is self-insured and/or maintains Third Party liability insurance in amounts
sufficient to meet the foregoing requirement.

(b)Coley.  Prior to or immediately upon the first administration of the Licensed
Product in the Field to a human in accordance with this Agreement, as notified
by Licensee to Coley, and for a period of five (5) years after the last sale of
the Licensed Product  in the Field hereunder, as notified by Licensee to Coley,
Coley shall obtain and/or maintain, at its expense, product liability insurance
in amounts which are reasonable and customary in the industry for companies of
comparable size and activities.  Such product liability insurance shall insure
against liability for personal injury, physical injury, and property
damage.  Coley shall provide proof of insurance to Licensee upon request.  Coley
may satisfy this requirement by a representation that it is self-insured and/or
maintains Third Party liability insurance in amounts sufficient to meet the
foregoing requirement.

10.7Warranty Disclaimer.  

EXCEPT AS EXPRESSLY MADE UNDER THIS AGREEMENT, NEITHER PARTY MAKES ANY
REPRESENTATIONS, NOR EXTENDS ANY WARRANTIES OF ANY KIND, EITHER EXPRESS OR
IMPLIED, INCLUDING ANY IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE OR NON-INFRINGEMENT, WITH RESPECT, IN THE CASE OF COLEY, TO
THE PATENTS OR, IN THE CASE OF LICENSEE, TO THE LICENSED PRODUCT OR THE COMPOUND
USED THEREIN.

10.8Performance by Subcontractors.  

The Parties recognize that the Licensee may perform some or all of its
obligations under this Agreement through Third Party subcontractors, provided,
however, that the Licensee shall remain responsible and liable for the
performance by its Third Party subcontractors and shall cause its Third Party
subcontractors to comply with the provisions of this Agreement in connection
therewith.

 

 

23

 

--------------------------------------------------------------------------------

 

11.MISCELLANEOUS.

11.1Assignment.  

Neither this Agreement nor any or all of the rights and obligations of a Party
shall be assigned, delegated, sold, transferred, sublicensed (except as
otherwise provided herein) or otherwise disposed of, by operation of law or
otherwise, to any Third Party without the prior written consent of the other
Party, which shall not be unreasonably withheld, and any attempted assignment,
delegation, sale, transfer, sublicense or other disposition, by operation of law
or otherwise, of this Agreement or of any rights or obligations hereunder
contrary to this Agreement shall be a material breach of this Agreement by the
attempting Party and shall be void and without force or effect; provided,
however, that either Party may, without such consent, assign this Agreement and
its rights and obligations hereunder in connection with the transfer or sale of
all or substantially all of its assets or stock, in the event of its merger or
consolidation or change in control or similar transaction, or, in the case of
Licensee, in the event of a sale or transfer by Licensee of all or substantially
all of its vaccine business related to the  Licensed Product in connection with
the transfer or sale of all or substantially all of its business related to a
Licensed Product (any such transaction described in this proviso, a “Permitted
Assignment”).  In the event of a Permitted Assignment by Licensee, all
Regulatory Milestone Payments under Section 3.2 shall become immediately due and
payable.  In addition, either Party may, without such consent, assign this
Agreement and delegate its rights and obligations hereunder, in whole or in
part, to an Affiliate; provided, however, that the Party making any such
assignment or delegations shall, notwithstanding such assignment or delegation,
remain responsible for the full, complete and faithful performance of its
obligations hereunder.  This Agreement shall be binding upon, and inure to the
benefit of, each Party, and its permitted successors and assigns.

11.2Governing Law.  

This Agreement shall be governed by and construed in accordance with the laws of
the state of New York, U.S.A. without regard to its conflict of law rules.

11.3Dispute Resolution.  

In the event of any dispute, controversy or claim arising out of, relating to or
in connection with any provision of this Agreement, the Parties shall try to
settle their differences amicably and in good faith between themselves first, by
referring the disputed matter to the respective Chief Executive Officers of each
Party, or any direct report designated by such Chief Executive Officer.  In the
event such executives are unable to resolve such dispute within a thirty (30)
day period, either Party may invoke the provisions of this Section 11.3.  Except
as provided in Section 11.4, any dispute, controversy or claim arising out of or
relating to this Agreement, or the breach thereof, including any question
regarding this Agreement’s existence, termination or validity, shall be referred
to and finally settled by binding arbitration, in accordance with the rules of
the American Arbitration Association in force on the date the demand for
arbitration is filed.  The demand for arbitration may be filed by either Party
within a reasonable time after the controversy or claim has arisen, but no later
than after the date upon which institution of legal proceedings shall be barred
by the applicable statute of limitations.  There shall be three (3) arbitrators,
each Party to designate one arbitrator and the two Party-designated arbitrators
to

 

24

 

--------------------------------------------------------------------------------

 

select the third arbitrator.  The Party initiating recourse to arbitration shall
include in its notice of arbitration its appointment of an arbitrator.  The
place of arbitration shall be New York, New York.  The language to be used in
the arbitral proceedings shall be English.  Any determination by such
arbitration shall be final and conclusively binding, and shall not include any
damages expressly prohibited by Section 10.5.  Judgment on the arbitral award
may be entered in any court having jurisdiction thereof.  All costs incurred in
connection with such arbitration, including reasonable attorneys’ fees, shall be
borne by the Party which incurs the costs.

11.4No Arbitration of Patent Disputes.

Unless otherwise agreed by the Parties, disputes relating to the scope,
validity, enforceability or infringement of Patents shall not be subject to
arbitration, and shall be submitted to a court or patent office of competent
jurisdiction.

11.5Injunctive Relief and Jurisdiction.  

Nothing in this Agreement shall be construed to limit or preclude a Party from
bringing any action in any court of competent jurisdiction for injunctive or
other provisional relief to compel the other Party to comply with its
obligations hereunder, whether before or during the pendancy of arbitration
proceedings.  The Parties agree that all such suits may, at the option of either
Party, be initiated and maintained before the United States District Court for
the Southern or Eastern District of New York U.S.A. and both Parties submit to
personal jurisdiction and to the service of process, pleadings and notices in
connection with any and all actions seeking such injunctive or provisional
relief to the court referred to above.  Notwithstanding the foregoing, any
dispute regarding the validity, scope or enforceability of patents, trademarks
or other intellectual property that is or can be the subject of registration
with a governmental entity shall be submitted to a court of competent
jurisdiction in the territory in which such rights apply.

11.6Waiver.  

Any delay or failure in enforcing a Party’s rights under this Agreement or any
waiver as to a particular default or other matter shall not constitute a waiver
of such Party’s rights to the future enforcement of its rights under this
Agreement, nor operate to bar the exercise or enforcement thereof at any time or
times thereafter, excepting only as to an express written and signed waiver as
to a particular matter for a particular period of time.  No waiver of a breach
shall be deemed to be a waiver of a different or subsequent breach.

11.7Independent Relationship.  

Nothing herein contained shall be deemed to create an employment, agency, joint
venture or partnership relationship between the Parties hereto or any of their
agents or employees, or any other legal arrangement that would impose liability
upon one Party for the act or failure to act of the other Party.  Neither Party
shall have any power to enter into any contracts or commitments or to incur any
liabilities in the name of, or on behalf of, the other Party, or to bind the
other Party in any respect whatsoever.

11.8Export Control.  

 

25

 

--------------------------------------------------------------------------------

 

This Agreement is made subject to any restrictions concerning the export of the
Licensed Product or technical information from the United States of America
which may be imposed upon or related to the Parties from time to time by the
government of the United States of America.  Licensee agrees that it will not
export, directly or indirectly, any technical information acquired from Coley
under this Agreement, and Licensee agrees that it will not export, directly or
indirectly, the Licensed Product using such technical information, to any
country for which the United States government or any agency thereof at the time
of export requires an export license or other governmental approval, without
first obtaining any consent that may be required by applicable law or
regulation.

11.9Entire Agreement; Amendment.  

This Agreement (along with the Exhibits attached hereto) sets forth the
complete, final and entire agreement of the Parties relating to the subject
matter hereof and all the covenants, promises, agreements, warranties,
representations, conditions and understandings between the Parties with respect
thereto and supersedes and terminates all prior agreements, writings and
understandings between the Parties to the extent they relate to the subject
matter hereof, including the term sheet agreed to by the Parties.  There are no
covenants, promises, agreements, warranties, representations, conditions or
understandings, either oral or written, between the Parties relating to the
subject matter hereof other than as are set forth herein or otherwise
contemplated by this Section 11.9.  No terms or provisions of this Agreement
shall be varied or modified and no subsequent alteration, amendment, change or
addition to this Agreement shall be binding upon the Parties unless reduced to
writing and signed by an authorized officer of each Party.

11.10Notices.  

Each notice required or permitted to be given or sent under this Agreement shall
be in writing and delivered personally or given by facsimile transmission (with
confirmation copy by registered first-class mail) or by registered or certified
mail (return receipt requested) or internationally-recognized overnight courier,
to the Parties at the addresses and facsimile numbers indicated below.

If to Coley, to:Coley Pharmaceutical Group, Inc.
Wellesley Gateway

93 Worcester Street, Suite 101

Wellesley, MA 02481, U.S.A.

Attention: President and CEO

Facsimile:  1-781-431-6403

with a copy to:

Coley Pharmaceutical Group, Inc.
Wellesley Gateway

93 Worcester Street, Suite 101

Wellesley, MA 02481, U.S.A.

Attention: Senior Vice President and General Counsel

Facsimile:  1-781-431-6403

If to Licensee, to:Dynavax Technologies Corporation

 

26

 

--------------------------------------------------------------------------------

 

2929 Seventh Street, Suite 100

Berkeley, California 94710

Attn: Chief Executive Officer

 

with a copy to:Dynavax Technologies Corporation

2929 Seventh Street, Suite 100

Berkeley, California 94710

Attn: General Counsel

 

All notices, requests, reports, approvals or other communications required or
permitted under this Agreement shall be in writing (except in the case of verbal
communications and teleconferences updating either Party as to the status of
work hereunder), and shall be deemed given (a) when delivered personally; (b)
five (5) days after having been sent by registered or certified mail, return
receipt requested, postage prepaid; or (c) one (1) day after deposited with a
commercial express courier specifying next day delivery, with written
verification of receipt.  No notice of default or termination shall be deemed
effective unless delivered by two (2) of the aforementioned delivery
routes.  Either Party may change its address or its facsimile number by giving
the other Party written notice, delivered in accordance with this Section 11.10.

11.11Force Majeure.  

Failure of any Party to perform its obligations under this Agreement (except the
obligation to make payments when properly due) shall not subject such Party to
any liability or place them in breach of any term or condition of this Agreement
to the other Party if such failure is caused by any cause beyond the reasonable
control of such non-performing Party, including acts of God, fire, explosion,
flood, drought, war (whether or not declared), terrorism, riot, sabotage,
embargo, strikes or other labor trouble, failure in whole or in part of
suppliers to deliver on schedule materials, equipment or machinery, interruption
of or delay in transportation, a national health emergency or compliance with
any order or regulation of any government entity acting with color of right
unless such governmental order or regulation was the direct result of a Party’s
failure to comply with applicable law; provided, however, that the Party
affected shall promptly notify the other Party of the condition constituting
force majeure as defined herein and shall exert reasonable efforts to eliminate,
cure and overcome any such causes and to resume performance of its obligations
with all possible speed.  If a condition constituting force majeure as defined
herein exists for more than ninety (90) consecutive days, the Parties shall meet
to negotiate a mutually satisfactory solution to the problem, if practicable.

11.12Severability.  

If any provision of this Agreement is declared invalid or unenforceable by a
court having competent jurisdiction, it is mutually agreed that, except to the
extent that either Party would be adversely affected thereby, this Agreement
shall endure except for the part declared invalid or unenforceable by order of
such court; provided, however, that in the event that the terms and conditions
of this Agreement are materially altered, the Parties will, in good faith,
renegotiate the terms and conditions of this Agreement to reasonably substitute
a valid and enforceable

 

27

 

--------------------------------------------------------------------------------

 

provision consistent with the intent of this Agreement for such invalid or
unenforceable provision.

11.13Further Actions.  

Each Party agrees to execute, acknowledge and deliver such further instruments,
and to do all such other acts, as may be necessary or appropriate in order to
carry out the purposes and intent of this Agreement.

11.14Headings.  

The captions to the several Sections hereof are not a part of this Agreement,
but are merely guides or labels to assist in locating and reading the several
Sections hereof.

11.15Waiver of Rule of Construction.  

Each Party has had the opportunity to consult with counsel in connection with
the review, drafting and negotiation of this Agreement.  Accordingly, the rule
of construction that any ambiguity in this Agreement shall be construed against
the drafting party shall not apply.

11.16Counterparts.  

This Agreement may be executed in any number of counterparts, each of which
shall be an original as against either Party whose signature appears thereon,
but all of which taken together shall constitute but one and the same
instrument.  Copies of executed counterparts of this Agreement transmitted by
facsimile shall be considered original executed counterparts provided receipt of
such facsimile is confirmed.

11.17 Bankruptcy.  

All rights and licenses granted under this Agreement are, and shall otherwise be
deemed to be, for purposes of Section 365(n) of Title 11, U.S. Code (the
“Bankruptcy Code”), licenses of rights to “intellectual property” as defined
under Section 101 of the Bankruptcy Code.  Licensee, as a holder of such rights
under this Agreement, shall retain and may fully exercise any or all of its
rights and elections under the Bankruptcy Code.  In the event of commencement of
a bankruptcy proceeding by or against Coley under the Bankruptcy Code, Licensee
shall be entitled to a complete duplicate of (or complete access to, as
appropriate) any intellectual property licensed by Licensee hereunder, and all
embodiments of such intellectual property, if not already in its possession,
shall be promptly delivered to Licensee.

 

BALANCE OF PAGE INTENTIONALLY LEFT BLANK




 

28

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first set forth above.

Coley Pharmaceutical Group, Inc.Dynavax Technologies Corporation

By:    /s/ Robert L. Bratzler             By:    /s/ Dino Dina

Title:      President & CEO                Title:      President & CEO




 

29

 

--------------------------------------------------------------------------------

 

EXHIBIT A

Patents Claiming Priority to Patent Application Serial No. 08/276,358 filed July
1994

WGS #

SN

Filing Date

Inventors

Assignee

Title

Status

C1039.70001 US00

US 08/386,063

02/07/95 

Krieg

Klinman

Steinberg 

UIRF

PHS

Coley-US

Immunomodulatory Oligonucleotides

Issued US 6,194,388 B1

02/27/2001

CIP of 08/276,358

C1039.70001 WO00

Australia 

Austria 

Belgium 

Canada 

Canada 01

Denmark 

Europe 

France 

Germany 

Greece 

Ireland 

Italy

Japan

Liechtenstein

Luxembourg

Monaco

Netherlands

Portugal 

Spain 

Sweden 

Switzerland 

United Kingdom 

 

Australia 19127/95

Austria E328890

Belgium 95911630.2

Canada 2194761

Canada 2560114

Denmark 95911630.2

Europe 95911630.2

France 95911630.2

Germany 95911630.2

Greece 95911630.2

Ireland 95911630.2

Italy 0772619

Japan 8-504991

Liechtenstein 95911630.2

Luxembourg 95911630.2

Monaco 95911630.2

Netherlands 95911630.2

Portugal 0772619

Spain 0772619

Sweden 95911630.2

Switzerland 95911630.2

United Kingdom 0772619

02/07/95 

Krieg

Klinman

Steinberg 

UIRF

PHS

Coley-US

Immunomodulatory Oligonucleotides

 

Granted AU 713040

Granted 0772619

Granted 0772619

Granted 2194761

Pending – Published as PCT

Granted 0772619

Granted 0772619

Granted 0772619

Granted 69535036.6-08

Granted 0772619

Granted 0772619

Granted 0772619

Granted JP 3468773

Granted 0772619

Granted 0772619

Granted 0772619

Granted 0772619

Granted 0772619

Granted 0772619

Granted 0772619

Granted 0772619

Granted 0772619

C1039.70037AU00

Australia 16407/00

02/14/00 

Krieg

Klinman

Steinberg 

UIRF

PHS

Coley-US

Immunomodulatory Oligonucleotides

Granted AU 754463

DIV of AU  713040

C1039.70054 EP00

Hong Kong

C1039.70055 EP00

Hong Kong

C1039.70056 EP00

Hong Kong

EP 01202811.4

Hong Kong 02104747.6

EP 01202813.0

Hong Kong 02104746.7

EP 01202814.8

Hong Kong 02103584.4

02/07/95 

Krieg

Klineman

steinberg 

UIRF

PHS

Coley-US

Immunostimulatory Oligonucleotides

Published

Published

Published

Published

Published

Published

DIV  of EP 95911630.2

C1039.70004 US00

US 08/738,652

10/30/96 

Krieg

Kline 

Klinman

Steinberg 

UIRF

UIRF

PHS

Coley-US

Immunostimulatory Nucleic Acid Molecules

Issued 6,207,646 B1

03-27-2001 

CIP of US 6,194,388, C1039.70001

C1039.70005 US00

US 08/960,774

10/30/97 

Krieg

Klinman

Steinberg 

UIRF

PHS

Coley-US

Immunostimulatory Nucleic Acid Molecules

Issued US 6,239,116 B1

05/29/01

CIP of  C1039.70004

 

30

 

--------------------------------------------------------------------------------

 

WGS #

SN

Filing Date

Inventors

Assignee

Title

Status

C1039. 70005 WO00

Australia (DIV)

Canada

Chile

China

Europe 01

Europe 02

Japan

Korea

 

New Zealand

Singapore 

 

 

97249/01

Canada 2270345

Chile 2983-2005

China 97199352.1

Europe 06115801.0

Europe 06115792.1

 

Japan 520784/98

South Korea 7003873

New Zealand 335397

Singapore 9901798-0

 

 

04/21/99 

 

 

 

04/29/99 

 

 

04/15/99 

 

 

 

 

 

 

 

 

04/30/99 

 

 

 

 

04/15/99 

 

04/17/99 

 

 

Krieg

Kline

Klinman

Steinberg

Weiner*

UIRF

UIRF

PHS

Coley-US

UIRF

Immunostimulatory Nucleic Acid Molecules

 

Pending – Published as PCT

Published

Published

Published

Published

Published

Published

Pending – Published as PCT

Granted NZ 335397

Granted SG 65171  

 

C1039.70083 US00

US 10/690,495

10/21/03 

Krieg

Klinman

Steinberg 

UIRF

PHS

Coley-US

Immunomodulatory Oligonucleotides

Published

 

C1039.70083 US01

 

C1039.70083 US02

 

C1039.70083 US03

 

C1039.70083 US04

 

C1039.70083 US05

 

C1039.70083 US06

 

C1039.70083 US07

 

C1039.70083 US08

 

C1039.70083 US09

 

C1039.70083 US10

US 10/769,626

2004/0162258

US 10/787,737

2004/0171150

US 10/788,199

2004/0181045

US 10/788,191

2004/0152656

US 10/789,536

2004/0152657

US 10/789,051

2004/0142469

US 10/789,353

2004/0162262

US 10/847,650

2005/0004062

US 10/888,885

2005/0009774

US 10/888,089

2005/0037403

1/30/04 

 

2/26/04 

 

2/26/04 

 

2/26/04 

 

2/26/04 

 

2/26/04 

 

2/26/04 

 

5/17/04 

 

7/9/04 

 

7/9/04 

KRIEG

KLINMAN

STEINBERG 

UIRF

PHS

Coley-US

Immunomodulatory

Oligonucleotides

Published

 

Published

 

Published

 

Published

 

Published

 

Published

 

Published

 

Published

 

Published

 

Published

 

C1039.70083 US11

 

C1039.70083 US12

 

C1039.70083 US13

 

C1039.70083 US14

 

C1039.70083 US15

11/067,516

2005/0239736

11/128,127

2005/0244380

11/127,797

2005/0245477

11/127,803

2005/0244379

11/296,644

2/23/05 

 

5/11/05 

 

5/11/05 

 

5/11/05 

 

12/7/05 

 

KRIEG

KLINMAN

STEINBERG 

UIRF

PHS

Coley-US

Immunomodulatory

Oligonucleotides

Published

 

Published

 

Published

 

Published

 

Published

C1039.70084 US00

US10/649,584

08/25/03 

Krieg

Klineman

steinberg 

UIRF

PHS

Coley-US

Methods and Products for Treating HIV Infection

Published

CON of CIP application filed 10/09/99

 

31

 

--------------------------------------------------------------------------------

 

WGS #

SN

Filing Date

Inventors

Assignee

Title

Status

C1039.70042 US00

US 09/630,319

07/31/00 

Krieg

Klinman

Steinberg

UIRF

PHS

Coley-US

Methods for Treating and Preventing of Infectious Disease

Allowed CON of C1039.70005

C1039.70077 US00

US10/619,279

07/14/03 

Krieg

Klinman

Steinberg 

UIRF

PHS

Coley-US

Immunostimulatory Nucleic Acid Molecules

Allowed CON of  C1039.70021

Issue Fee Paid 02/23/07

C1039/7077 US01

 

11/071,836

US -2005-0182017-A1

03/03/05 

Krieg

UIRF

Immunostimulatory Nucleic Acid Molecules

Published

CON of C1039.70077

C1039.70077 CL00

Chile 2984-2005

11/15/05 

KRIEG

UIRF

Immunostimulatory Nucleic Acid Molecules

Pending

 

 

CpG activates Dendritic Cells, ex-vivo therapy

WGS #

SN

Filing Date

Inventors

Assignee

Title

Status

C1039.70061 US00

US 10/161,229

06/03/02 

Krieg

Hartmann

UIRF

UIRF

Immunostimulatory Nucleic Acid Molecules for Activating Dendritic Cells

Published

DIV of  C1039.70017

 

ISIS Patents Assigned to Coley –

Describes and Claims Immune stimulation by phosphorothioate ODN

WGS #

SN

Filing Date

Inventors

Assignee

Title

Status

C1037.70014 US00

US 08/467,930

06/06/95 

Hutcherson

Glover 

Coley-US

Coley-US

Immune Stimulation By Phosphorothioate Oligonucleotide Analogs

Issued US 5,663,153

09/02/97

CIP of US 08/217,988

C1037.70016 US00

US 09/009,634

01/20/98 

Hutcherson

Glover 

Coley-US

Coley-US

Immune Stimulation By Phosphorothioate Oligonucleotide Analogs

Issued US 6,729,230

4/27/04

CON of  C1037.70015

C1037.70049 US00

10/643,141

US 05-0075302-A1

8/18/03 

Hutcherson

Glover 

Coley-US

Coley-US

Immune Stimulation By Phosphorothioate Oligonucleotide Analogs

Published

CON of  C1037.70016

 

 

 

CpG + Cytokines, optionally an antigen

WGS #

SN

Filing Date

Inventors

Assignee

Title

Status

C1039.70049 US01

US 11/110,189

4/19/05 

Krieg

Weiner

UIRF

UIRF

Methods and Products for Stimulating the Immune System Using Immunotherapeutic
Oligonucleotides and Cytokines

Published

DIV of  DIV of application filed 04/02/99

 

CpG induces INF-alpha

WGS #

SN

Filing Date

Inventors

Assignee

Title

Status

C1039.70044 US01

US 11/056,463

US 05-0169888-A1

02/11/05 

HARTMANN

Bratzler

KRIEG

Coley-DE

Coley-US

UIRF

 

Methods Related to

Immunostimulatory Nucleic Acid-Induced Interferon

Published

DIV of C1039.70044

 

 

32

 

--------------------------------------------------------------------------------

 

WGS #

SN

Filing Date

Inventors

Assignee

Title

Status

C1039.70044 US02

US 11/179,008

07/08/05 

HARTMANN

Bratzler

KRIEG

Coley-DE

Coley-US

UIRF

 

Methods Related to

Immunostimulatory Nucleic Acid-Induced Interferon

Published

CON of C1039.70044

 

C1039.70044 WO00

Canada

Israel

Italy

Japan

Mexico 

New Zealand 

Singapore 

South Africa 

Spain 

Switzerland 

United Kingdom 

 

Canada 2,386,019

Israel 148844

Japan 2001526199

MX 20021003059

 

09/27/00 

Hartmann

Bratzler

Krieg

Coley-DE

Coley-US

UIRF

Methods Related to Immunostimulatory Nucleic Acid-Induced Interferon

 

Pending – Published as PCT

Pending – Published as PCT

Published

Pending – Published as PCT

 

 

Mucosal adjuvant

WGS #

SN

Filing Date

Inventors

Assignee

Title

Status

C1040.70006 US00

US 09/316,199

05/21/99 

McCluskie

Davis 

OHRI

OHRI

Methods and Products for Inducing Mucosal Immunity

Pending

C1040.70006 US01

US 10/888,886

7/19/04 

McCluskie

Davis 

OHRI

OHRI

Methods and Products for Inducing Mucosal Immunity

Published

 

C1040.70006 WO00

Canada 

Brazil

Europe 01

Hong Kong 

Israel

Japan

 

 

Canada 2328894

Brazil P19910643-4

Europe 06118586.4

HK 01105556.4

Israel  139813

Japan 2000-550515

 

05/21/99 

McCluskie

Davis 

OHRI

OHRI

Methods and Products for Inducing Mucosal Immunity

 

Published

Published

Published

Published

Pending – Published as PCT

Published

 

 

CpG administered at least 3 days prior to antigen

WGS #

SN

Filing Date

Inventors

Assignee

Title

Status

C1041.70002 US01

10/877,369

2004/0234512A1

06/25/04 

Wagner 

Lipford

Coley-DE

Coley-DE

Methods for Regulating Hematopoiesis Using Immunostimulatory
CpG-Oligonucleotides

Published

CON of  application filed 02/02/99

 

C1041.70002 US02

10/876,965

2004/0235778A1

06/25/04 

Wagner 

Lipford

Coley-DE

Coley-DE

Methods for Regulating Hematopoiesis Using Immunostimulatory
CpG-Oligonucleotides

Published

CON of  C1041.70002

C1041.70002 US03

10/876,892

2004/0235777A1

06/25/04 

Wagner 

Lipford

Coley-DE

Coley-DE

Methods for Regulating Hematopoiesis Using Immunostimulatory
CpG-Oligonucleotides

Published

CON of  C1041.70002

C1041.70002 WO00

Canada

Hong Kong

Israel

Japan

 

 

Canada 2328406

HK 06114179.8

Israel 139646

Japan 2000-547969

 

05/14/99 

Wagner 

Lipford

Coley-DE

Coley-DE

Methods for Regulating Hematopoiesis Using CpG-Oligonucleotides

 

Published

Published

Pending – Published as PCT

Published

 

C1041.70002 EP01

 

05108933

9/2805

Wagner 

Lipford

Coley-DE

Coley-DE

Methods for Regulating Hematopoiesis Using CpG-Oligonucleotides

Published

CON of C1041.70002 EP

 

 

33

 

--------------------------------------------------------------------------------

 

CpG optimized nucleic acid vectors

WGS #

SN

Filing Date

Inventors

Assignee

Title

Status

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C1039.70009 WO00

Europe

Hong Kong

 

EP 98924828.1

HK 00107687.3

05/20/98 

Davis 

Krieg

Schorr

Wu

OHRI

UIRF

Coley-DE

OHRI

Vectors and Methods for Immunization or Therapeutic Protocols

 

Published

Published

 

 

 

 

 

 

 

C1039.70057US01

US 10/838,659

05/03/04 

davis 

krieg

schorr

wu

OHRI

UIRF

Coley-DE

OHRI

Vectors and Methods for Immunization or Therapeutic Protocols

Published

 

Infectious disease combinations

WGS #

SN

Filing Date

Inventors

Assignee

Title

Status

C1037. 70051 US00

10/666,733

US2004/0131628A1

09/19/03 

Bratzler

Petersen

Coley-US

Coley-US

Nucleic Acids for  the Treatment of Disorders Associated with Microorgansims

Published

CON of application filed 03/08/01

 




 

34

 

--------------------------------------------------------------------------------

 

EXHIBIT B

Iowa Agreement




 

35

 

--------------------------------------------------------------------------------

 

Reference is made to Exhibit 10.16 to Coley Pharmaceutical Group, Inc. Form S-1
filed April 20, 2005

 

 

Reference is made to Exhibit 10.17 to Coley Pharmaceutical Group, Inc. Form S-1
filed April 20, 2005

 

 

 

36

 

--------------------------------------------------------------------------------

 

EXHIBIT C

OHRI Agreement




 

1

 

--------------------------------------------------------------------------------

 

Reference is made to Exhibit 10.18 to Coley Pharmaceutical Group, Inc. Form S-1
filed April 20, 2005

 

Reference is made to Exhibit 10.19 to Coley Pharmaceutical Group, Inc. Form S-1
filed April 20, 2005

 

 

 

2

 

--------------------------------------------------------------------------------

 

EXHIBIT D

 

 

 






 

--------------------------------------------------------------------------------

[g2017110318102496617330.jpg]

[g2017110318102497117331.jpg]

 

News Release

 

Coley Contact:

Dynavax Contact:

Susan Hager

Shari Annes

Senior Director, Investor Relations and

Investor Relations

Corporate Communications

Public Relations

+1.781.431.9079

+1-650-888-0902

shager@coleypharma.com

sannes@dynavax.com

 

 

 

Media Contact:

 

Karen L. Bergman or

 

Michelle Corral

 

BCC Partners

 

+1.650.575.1509 or +1.415.794.8662

 

kbergman@bccpartners.com

 

mcorral@bccpartners.com

 

 

 

For Immediate Release

 

Coley Pharmaceutical Group Grants Dynavax

License for Commercialization of HEPLISAV™

 

Wellesley, MA and Berkeley, CA, June 28, 2007 – Coley Pharmaceutical Group, Inc.
(Nasdaq: COLY) and Dynavax Technologies Corporation (Nasdaq: DVAX) today
announced they have entered into a license agreement relating to certain TLR
Therapeutics™ patents from Coley.

 

Under the terms of the agreement, Dynavax receives a non-exclusive license under
Coley’s immunostimulatory oligonucleotide patent estate for the
commercialization of HEPLISAV™, a hepatitis B prophylactic vaccine, currently in
Phase 3 clinical trials.  Coley will receive a $5 million up-front payment.
Coley is also eligible to receive up to an additional $5.0 million upon
regulatory approvals of HEPLISAV, as well as royalty payments for any future
sales of HEPLISAV.  

 

--more--




 

ii

 

--------------------------------------------------------------------------------

About HEPLISAV and Hepatitis B

HEPLISAV is currently being evaluated in a Phase 3 clinical trial in Canada and
in Europe.  The multi-center trial, known as PHAST (Phase 3 HeplisAv
Short-regimen Trial), is comparing a two-dose regimen of HEPLISAV administered
at 0 and 1 month to the conventional three-dose regimen of Engerix-B®. The
enrollment target of the study is approximately 2,000 subjects, ages 11 to 55
years. Dynavax expects to submit a BLA in 2008 for approval of the product with
a database of approximately 4,000 patients

 

In several previous clinical studies, HEPLISAV has been shown to provide
seroprotection against hepatitis B faster and with fewer doses than conventional
hepatitis B vaccines. Additionally, HEPLISAV has provided 100% seroprotection in
all subjects who have received the full regimen, including those who are
difficult-to-immunize.

 

About Coley’s TLR Therapeutics™

Coley’s TLR Therapeutics are a new class of investigational drug candidates that
target certain immune cells through Toll-like receptors.  The patents licensed
today to Dynavax relate to Coley’s Toll-like receptor 9 (TLR9) agonist
technology that induce enhanced antigen-specific antibody and T-cell  immune
responses when used in combination with vaccines. Coley’s TLR9 agonist drug
candidate has been included in approximately 35 clinical trials of vaccines in
development for use in various cancer indications, infectious diseases and
biowarfare defense. The most advanced clinical program with Coley’s TLR9 agonist
vaccine adjuvant candidate is a forthcoming Phase III clinical trial under the
direction of GlaxoSmithKline (GSK) as part of a treatment for resectable, early
stage lung cancer.

 

About Coley Pharmaceutical Group

Coley Pharmaceutical Group, Inc. is an international biopharmaceutical company,
headquartered in Wellesley, Massachusetts, USA, that discovers and develops TLR
Therapeutics™, a new class of investigational drug candidates that direct the
human immune system to fight cancers, asthma and allergic diseases and to
enhance the effectiveness of vaccines.  Coley has established a pipeline of TLR
Therapeutic product candidates currently advancing through clinical development
with partners and has additional product candidates in preclinical
development.  Coley has product development, research and license agreements
with Pfizer, sanofi-aventis, GSK, Novartis Vaccines, Merck and the United States
government.  For further information on Coley Pharmaceutical Group please visit
www.coleypharma.com.

 

About Dynavax  

Dynavax Technologies Corporation discovers, develops, and intends to
commercialize innovative TLR9 agonist-based products to treat and prevent
infectious diseases, allergies, cancer, and chronic inflammatory diseases using
versatile, proprietary approaches that alter immune system responses in highly
specific ways. The company’s TLR9 agonists are based on immunostimulatory
sequences, or ISS, which are short DNA sequences that enhance the ability of the
immune system to fight disease and control chronic inflammation. Dynavax’s
pipeline includes: HEPLISAV, a hepatitis B vaccine in Phase 3; TOLAMBA(TM), a
ragweed allergy immunotherapeutic; a therapy for non-Hodgkin's lymphoma (NHL) in
Phase 2 and for metastatic colorectal cancer in Phase 1; and a therapy for
hepatitis B also in Phase 1. A preclinical asthma and COPD program is partnered
with AstraZeneca. The National Institutes of Health (NIH) partially funds
preclinical work on a vaccine for influenza; Symphony Dynamo, Inc., funds the
company’s colorectal cancer trials and a preclinical hepatitis C therapeutic
program. While the NIH and Symphony provide program support, Dynavax has
retained rights to seek strategic

 

iii

 

--------------------------------------------------------------------------------

partners for future development and commercialization. For more information,
please visit http://www.dynavax.com.

 

--more--

Safe Harbor Statements

Certain statements in this news release concerning Coley’s business are
considered “forward-looking statements” within the meaning of the Private
Securities Litigation Reform Act of 1995.  These statements include, but are not
limited to, those relating to royalty payments for any future product sales
involving HEPLISAV.  Any or all of the forward-looking statements in this press
release may turn out to be wrong.  They can be affected by inaccurate
assumptions Coley might make or by known or unknown risks and uncertainties,
including, but not limited to: the early stage of product development;
uncertainties as to the future success of ongoing and planned clinical trials;
the risk that results from early stage clinical trials may not be indicative of
results in later stage trials; the unproven safety and efficacy of products
under development; intellectual property rights and litigation; competitive
products; and other risks identified in Coley’s filings with the Securities and
Exchange Commission including, but not limited to, Coley’s Annual Report on Form
10-K for the fiscal year ended December 31, 2006.  Consequently, no
forward-looking statement can be guaranteed, and actual results may vary
materially. Coley undertakes no obligation to publicly update forward-looking
statements, whether because of new information, future events or otherwise,
except as required by applicable law.

 

This press release contains forward-looking statements concerning Dynavax that
are subject to a number of risks and uncertainties, including statements about
Dynavax’s Heplisav hepatitis B vaccine and financial terms of its agreement with
Coley. Actual results may differ materially from those set forth in this press
release due to the risks and uncertainties inherent in Dynavax’s business,
including difficulties or delays in development; achieving the objectives of
collaborative and licensing efforts; and obtaining regulatory approval for
Heplisav; the scope and validity of patent protection; possible claims based on
the patent rights of others; the ability to obtain additional financing to
support operations; and other risks detailed in the "Risk Factors" section of
Dynavax’s Quarterly Report on Form 10-Q. Dynavax undertakes no obligation to
revise or update information herein to reflect events or circumstances in the
future, even if new information becomes available.

 

 

TLR Therapeutics is a trademark of Coley Pharmaceutical Group. HEPLISAV is a
trademark of Dynavax Technologies Corporation. All other trademarks are the
property of their respective holders.

# # #

 

 

 

 

 

 

 

 

 

657197 v2/HN

 

iv

 